Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 07/16/2018, assigned serial 16/036,698 and titled “Method, Apparatus, and System for Estimating Vulnerable Road Users.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and arguments filed on 04/26/2021 have been fully considered and persuasive.  The previous non-final rejection has been withdrawn, and the application is now set in a condition for allowance.  The following is the reasons for allowance:
The prior art closest to the subject matter of the claimed invention is the patent application publication No. US 2017/0268896 A1 (Bai reference) which discloses a system and a method of assessing vehicular conditions and communicating the assessed conditions to an operator of a vehicle that is configured to travel along a path.  The system includes a processor that is configured to access historical path data, current path data relevant to current conditions of the path, and the vehicle location data, determining the vehicle’s current location based on the vehicle location data, determining a path pattern relevant to the determined vehicle current location, predicting an anticipated path condition, and communicating the anticipated path condition to the vehicle operator.  However, Bai is not fairly disclosing or even suggesting the features 
It is found that none of the references or the combination teaches or suggests such a system claimed by applicant.  The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TUAN C TO/Primary Examiner, Art Unit 3662